IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


WILLIAM TURNER MARTIN,

             Appellant,

 v.                                                     Case No. 5D16-892

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed November 3, 2017

Appeal from the Circuit Court
for Marion County,
Robert W. Hodges, Judge.

James S. Purdy, Public Defender, and
Robert Jackson Pearce III, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Chance,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      William Martin was convicted, after a jury trial, of burglary of a dwelling and grand

theft. On appeal, he argues that the trial court erred in denying his motion for judgment

of acquittal on the grand theft charge because the State failed to prove that the value of

the stolen items was over $300. We agree. See C.G. v. State, 123 So. 3d 680, 681-82
(Fla. 5th DCA 2013) (holding that evidence was insufficient to establish value of stolen

cellular telephone at $100 or more, and thus was insufficient to support conviction for first-

degree petit theft, notwithstanding victim's testimony that he paid approximately $200 for

phone six months before theft, that he purchased case for phone and protective screen

for glass right after purchasing it, and that phone was in good condition at time it was

stolen; phone's value was not so obvious as to defy contradiction, state did not attempt

to establish value of cell phone through direct testimony, and state did not present

evidence regarding depreciation in value).

       Accordingly, we affirm Martin’s burglary conviction, but reverse Martin’s judgment

and sentence for grand theft and remand with instructions for the trial court to enter a

judgment of guilt for petit theft. See Chappell v. State, 200 So. 3d 159, 160 (Fla. 5th DCA

2016); Smith v. State, 955 So. 2d 1227, 1229 (Fla. 5th DCA 2007).

       AFFIRMED in part; REVERSED in part; and REMANDED.




EVANDER, BERGER and WALLIS, JJ., concur.




                                              2